OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                 AUSTIN
Sonorablo
        V. In O'Daniol,?ua 8




              Mor   to the umotaoat or tbuoa till lo. U, at
the first     Call& Soooloa of the rrPr?p?i?thLo&olotun,
the State     hul h0a Operating pador the  ii07 or h8mg
nfuado      r&b   by the COUl##lOner       Of         aulturo,      ala   re-
ftaailothorobf bob         UI obll&atlon Of
paooogeo?Eou8rBillk.U,howmru,       (uhlohAot"i%ifi@
kg%~lauro booma lffoetlvo  oa &@rbor 84, 1937) the
polio7~ofthr Btatrwao ohan@&, l8 that, bJ rlrtum of
the prorloloooo??iouroBilllo. J.8 frmand orterthe
lifootito4oteof ouoh Aot tha Cotdulolwr of &rloub
turnuao airodd aad anthorlcdto Uotrlbutethm~t
the St0to r?~ur,~Oa     0 kuo   bulo, the Jwko 01~40t0l-
Uoao orrwdb7 tha 8tato    o?Sxao      ~4 to tura *who?
th o o a ia a lou it w uub lo $ o & o . M  l la.. bul.m
overtotho8tatobouda?Coatrol       uhouonroquinbto
diopooo08 tho lo8o to the bsrt kio?oot of the Stats.
my rirtp, ar th0 pro~i~ionr; a? mm               niu~m.          it, it
wu lxpoool          *tipal&     thot thr Caalooionar ol Agrb
oultuko*ouLentuia~               loma ooatrmatowlthtoa~ro
OIOU?D~~~OEO~      Odd OOd~OtOtOpZWi~th~thOkOO~?
    la r eto k er
                o h o ulb oat a sk 0l o a nio o qlnrm o f a o r o th m
         formoh ?oal,md ?urthorprori4ln&thatthooato-
 okororkeopor ahwld bo p0~nkl.lqli0b10 for 0llrr?0&0
io.l~oronteoingoibol  mlthdlawwu1t8houldtho
cz?      TOUO bo UC&,   Umtly    or h&l,raot4, fvr rwh
       1
         Sh eAo tp r o ddaih
                           d a th
                               t ehopar or loretokar,
             th el~~~o o o rmidd intho Ast, Mb
i)rr ur do r ing                                  m
001~~ 00 his oaly uqpoaoot!on on7 oua or au8 derivedfroa
bmdiag   fooo for the oeniooo of tho adaal leaood$0 hia
             8eotlon4 or Eou88 bill no. l2 proTbl.8,la @ ut,
a0 lulmor
                    wmyo         BOW on hand tid aooru-
             ia g to f&O ju o a u otollionlooouat‘Ia -
             &or lGk779;    Aotr of thr ?ortp?wrth
             Loglrlaturo,  Rqplar Beooioa,-a run404
             by Houoo bill 8 Chapfor498, Port~fourth
             kgiol8tgre,   shta Eollod &ooioa, or8
             bwob    trrrufemdtotho     lp0oiaf,700k ard
             8tollII
                   on %a&     to )o us&         b7 ths C~nnfooi~n-
             or of Aytoulturo for saklng ofundo on
              bn0Qing0hwotoion         M        rtd   iaoontom-
             it~yithh?kutUagpra,trmi01~eflieu88BUl
Xonorablo1. xao O’Daahl, ?#&a 8


           979, Aoto of th* lta&.arSvooloaet tha
           Torty4burth&giolduro~. . l
            The last olauoo of the looond pwh.o?                          ko-
tioa   4 of EouoeBlllso.lE )roti.# u ?ollouor
                l* . . providing, bwwor, thot ‘1~0
           re?undo of broodlag fooo shall UtmniYbr
           Jond Joauory1, Use."
           Ia    ooaotru~        Rvuoo Dill     lo.     l6,   lt auot bo borm
in aiatlthat      by rirtuo      of   the   prorloioa~        of Howe  Bill mo.
779, the Btode      of Texas rod0 the prorioloao thoroo? mlrgud-
%a6a rvfund of the brwllng foo a put of @#oh broodIn
oontraot vntorod ht.0 by end botnea the Doportmnt     b? fc-
          r edth elltizonoof thr Stat0 of Toxu. Ia otbr
r lo ulto na
~~4 8, It wno a 04 a0p a r t
                           o flaah brwdlng untroot whr-
ad iate under the provlalono of Hauw Bill lo. 779, that,
in the otvat tho broodlad hllod to ~r o duc o l fool, the
Stat0 of kxoo, bf and through tha Doportomt of &rloaG
turo, Apia 6ue proof bolng rrAa of that faot,would rrf’ud
tho broodlad ho,     It auot also bo rul~mbond that uatll
8vptubor 84, 1937, the )m~lolono of Bow      Bill xo. T70
www in ?ull tore. au6 offoot, aid ouoh $wovloloamo.o   mo-
looorll7iaeerporatod    %n l8oh and ovary ooatraot?or brood-
in$eatoredlato purouemtteliourBlllMo.779 bythoDo-
sortaont et   Agrloulturo.

          As the pd.04 of Soptuhvr 84, 1937, to Jonuor$
X, 19S6, wu onl.7four months,it woo lmpooolblo?br litl-
8~8 having Mntraotrd prior to 6aptoabor 84, 1937, ?or
o vnio eoo f jo o ksas dltalllonob elo  to th eDep a r t-
aont of Agrloulture, to kavw b7 Jouu~9 , USS, wpzr
the bm6iag       would or would not {rodgo+ r,&olA                  lflidafik
quontl7,thmy could not muolon lous
Md MkO the prOOf ~0088~      fi0Oidt 0 thy t0 the IdUd
pror~dedfor tn Bouoo Bill Ro. 770,
          The State,when it oaton into a oontraotwith
oae or its oitimno, is as XWh bound b7 thot untraot u
is the oit1s.n. By rirtuoof the rorioioaoo? Sootion18,
ArtlolaI, of the Conatltutlon of !lW    mad Seotiva10 o?
ArtloleI of the Conmtitutlon of the Ii&d   States the
Btate lo iorbiddon           to umot law      -airing         the vbl&etloa
of ovatraoto;sad it lo oloor that aa Act whioh hw a rot-
moetlri lffeot       oad lmpalro the vbli&atloaof l ood;not
is wlooaotltutioaal.       Yamerr Life Inouraaoe Companyvo*
Walters,  10 8.W. (64) 698; tohnboa '10~6mlth,SW 8.W.
1013;,Pamhal fO* clmhman,86 T8x. 741 0 TO& Jur., 0. w.
             ThOOOlUtOWlU      remmo   thot'wm    Lo(#olduro
utod within the moo- a? 1 to proper eoaotitutloati a&-
thority+ When on hot of the &giolat\n* is 8umoeptlbk
of two eonrvtmotlonm,
                    one whloh rauld reader the &t              eoa-
ltltutlo aau4
            a the
              l,other uhloh would nnbr               the Aot un-
ocumtitutlonml, that ooaotruotlon uhloh will uphold tbo
A& as ooaotitutloaol will bo n&opt&




o?HouoolUllMo. l8.L           Ocmioolomro?b.grlouItun
sh o uld
       o r r a ng
                fo rth ek o a ia ocftit0
                                       jo o ka o d ltalllono
in the aouuor knlaob6vo (Ioooribol    NWoOOU?iQi  m    k-
liovo   lt woo krtendod that a rouonabla perLo of time
b o a a Llrdleblo to the Ooariooioner l? Agrhulture to
aSfootthe ohugoo oollodfor by IWoo Bill MO. l8..
         ub ore&thon?ore, sapeumd to the ooaoluoian
                 rovlded humor    thot M refundsof
               a!l~oxtealboywtd Luaryl    lBs8*
used lnbua~Bl.llHo,lZ,ru~%ntondod bf ~h.Le&&u.re
tohaoths      ottoeta?     ailowlagtho Comlooloaoro?Agrleul-
turo the liaitodporlod of t&n botnoa 6optdmr        84, 1957,
on4 Juuory 1 lB38,withinuhloh to amonga for tha &was-
l8g of the a&ala,   as omtemplatod b,tHouw Blli No* ld,
@a& to'pomithlmto ooatiauetom&e brr~ding~eont?aeto
with oitloutoof Two@, prwldlag for~kfumto,.moUnd u
the onhalo wore aotluood     uudorthe $~~rlsloorofEauoa
BillNo, l.B,bat kao ovontkpd         Jmataoryl,lQS&     Tp
iaputoto th ellauoe the brodlor renlng that ao r&anti
of bnediag ?CHO&ml& be madq after 888~         li l@m    *PI
on bmo4S.q oontrroto eatmod into prfor to  Y ho lffo o tin
dot* of Hous. Bill Jar lft, would bo to prom     thet t&e
kglslature    lntandedto    mnootanuaoonotltutioad        Law*
         Wo aut pass to the qaeotit3a u W whothoCfunds
or8 ovoilablotorthe two of the krrriool8aor or @-lotal-
turo tomoh rmt'u&ste thomiu&o~on6itlod       to them b
vlrtuo ofthopmdolono   o?tholrraIid lomtraatoatoro      i
into b7 and botwwn tha Commloolowr       of 4pioulturword
thOWWlt**.     It   dll   bo oboomed that 6eotion 4 of Wuro
BillMo,it,)rorideo,ln~art,u             follouoa


                             ILo .,770
                                     l . l a rw   hmnb7
Eonorabla Wr I&o    O'Dauioi,?odo 8


             truuforrcrd to the mpeoial task ad SW-
             lion #uad to bo o             ;.E;Faor
             o?&rloultum fbr
             bmdiago   &nto?on      ra    rkd   La seaform-
             ltr with mtvndiypxw         rolono oiilaruo
             slll aI+ 77s . i , "
          ZalB luqpag* lo ou??loiont to ooaBtltut8an 8p-
proprlkion of the @pro181J8ok md BtalllonRuad for tb
fio o bioaaium
        rl      latliwAwp8t Sl, lS39, lbr his UBOln
amking m?uMr, ia ooa?orrit with refundlnupoviAoa# of
House Bill lo. 779, on bra oaf40 %8r0to?wo reportoda.
The opoololtook sad btolllon   7nod lo lroilableto the Cm-
alol,oaor of Agrioulturofor vkl.86 rofundoan brad&o
roportod prior to the liteotlr*data of Sour@ Bill k. 12,
that la, oa brmodiago reported prior to fioptombmr84, 1SS9.
Ia our O~ldoa, @a duo proof thereofb*ing as&m la oon?om-
lty dth tbo nnladins ,mrloIon8 of BOUH Bill No. TIP,
that the broew   a id not roduoo l So&, the Oom%uiowr
l?&rlmlturm    mo fu u 1 rew8      reports4prior to sop
tabor 84, l*S#, arm oonar5o~, ry, prior to 6epteabor 1,
lfit%~,~
       o uorhei\lr
                o ut
                   do
                   o fth e
                         l~oial                      Jmk aad Stal-
         .

          Vforind a0 appropriationhouovar, 8vaUable for
tho ass of the Conmdoalomrof &rfoulturo, for aakw re-.
iundo on brwbi~o   reported aftor Soptombor84 1937, on4
au tbon?oro 8onoluUmthat although,u lUlloak abom,
u to broodllylo had byvrirtuoo? a ooatrootmator. into
botrrua the Uouloohmr    of Agrloultura ad oitioeuoof
Tuoo prior to Jan-l,      lL938,luoh oltIaen8,uhero tho
breodlagha8 Sallo to prodnor 8 foil, hobo lar?ulolaim
o&aot the State of TOMB for muoh rritullr,   80 moaq hu
beon appropriatedbr thr Logiolatun for the pur~O#e~ of
aakm ouoh m?uador It is not to bo oooumed,houwor,
that the IagltilatWewill fail to 6ioohar~moblIgatlonmof
the St#te O? TOMB laHUll7 oontr&otod ?Or, oad wa, tbaro-
fw%, promae that eub8o                 bt the kgirlatu~~
ri;L1ate 4~8                                  R-88   of
#llowlagthe                                          ratundbromd-
h   to.8 to thooo wb have shorn thmol.rom to be entitled
thueto uaarr the provS.olono of Emme BiLl Bo* 779, sad of
Hours Bill i?o.l2, mo abovo intorprotod.
             Ia .our OpIaIoa,tha ebl&atlon to m&o tho ro-
fund, umlor sad b7 virtueof the eentraot, lo an obliga-
tleu of the 6tato of Tow,, aad rot the ObligatloII of l
prrtioularfuatl,ondaolup8to pay ouch ro?undorrjbo
appropriated llther out of ths Jack and Stslllan?una, or
out  or the Gem ml Pund.   It ~88, of aour8e. 0ontemplatuI
that thati reiund8 8houI.dbo made out o? the Gpaclal Jaok
8&l Stallion Fund, 8aU wo promme that the Lef$slaturr,
if that Fund be no t  l%h a UP ta  d;
                                will lppmprlute ?roplthat
Fund; but thoughthe &pealalJaok and Etalllonlknd may bo
lhauotod, wm oonodrr,tbo obllgatlonaonothelers re8to
upoa the 6t8te or Tuao to make ouoh refund*, to th8 lx to a t
or the brwaing 3.e oollated under the oontraots, for
where a fbal was not produoed,t& 6psaialJack end Btal-
lion Rana ha8 reosired  the benetlt,and therebythe 8tat.o
or Texas h&o modrod   8 bumfit, rhloh, umor             its      oontrbet,
it lo rrotltltld   to r&ala.
        II.trust   that   the   obore will fully en8wer 70ur
quaotlon8.

                                        YOUl-8   very         truly


                                    ATTORNXY
                                           Gm:xAt                OF l’2XM

                                    17 FL w. YAIRCRILD (8&d.)
                                         Richard W. Palrohlld
                                                               h8iOtWlt